                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE



RACHEL RAMSBOTTOM,                            :
ALEXIS BOWLING,                               :
JENNA HOUSTON,                                :
JANE DOE #1                                   :
          Plaintiffs,                         :
                                              : CIVIL ACTION NO. 3:21-cv-00272
                                              :
                       v.                     :
                                              : STIPULATION
LORIN ASHTON,                                 :
AMORPHOUS MUSIC, INC.,                        :
BASSNECTAR TOURING, INC.,                     :
REDLIGHT MANAGEMENT, INC.,                    :
C3 PRESENTS, L.L.C,                           :
INTERACTIVE GIVING FUND,                      :
GNARLOS INDUSTRIES, LLC,                      :
CARLOS DONOHUE; ABC                           :
CORPORATIONS, ONE THROUGH                     :
TEN (said Names Being Fictitious),            :
JOHN DOE, ONE THROUGH TEN                     :
(said Names Being Fictitious)                 :
             Defendants.                      :



       WHEREAS, all counsel to this action, during a meet and confer conference call held on May

17, 2021, agreed that, to the extent any defendant should file a Motion to Dismiss, such motions

would be filed no later than July 12, 2021; that Plaintiffs would be permitted thirty (30) days to

respond; and that any defendant would be permitted fourteen (14) days to file a reply to any

opposition from the service of said opposition. Defendant C3 Presents, LLC, on June 1, 2021,

moved by Motion to Dismiss to Show and Strike Plaintiff’s Claims for Improper Venue and Failure

to State a Claim. Pursuant to the agreement of all counsel, Plaintiffs shall file their opposition no

later than thirty (30) days from service of Defendant C3 Presents, LLC’s Motion to Dismiss, or June

30, 2021; Defendant C3 Presents, LLC, may file a reply no later than fourteen (14) days from service




    Case 3:21-cv-00272 Document 54 Filed 06/14/21 Page 1 of 3 PageID #: 299
of Plaintiffs’ opposition.

       IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the

undersigned parties, that:

       1.      Plaintiff’s response to Defendant C3 Presents, LLC’s Motion to Dismiss shall be

filed no later than June 30, 2021.

       2.      Defendant C3 Presents, LLC, may file a reply no later than fourteen (14) days from

service of Plaintiffs’ opposition.

       3.      This stipulation may be executed in counterparts, and a signature transmitted by

electronic means shall be deemed an original for all purposes.

Dated: June 14, 2021


RESPECTFULLY SUBMITTED:

 /s/ Phillip Miller                               /s/ Russell B. Morgan
 ____________________________                     ________________________
 Phillip Miller, Esquire                          Russell B. Morgan, Esquire
 631 Woodland Street                              Jason C. Palmer, Esquire
 Nashville, TN 37206                              Rachel L. Sodée, Esquire
 615-356-2000                                     BRADLEY ARANT BOULT CUMMINGS
 pmiller@seriousinjury.com                        LLP
                                                  Roundabout Plaza
 Brian D. Kent , Esquire                          1600 Division Street, Suite 700
 1100 Ludlow Street, Suite 300                    P.O. Box 340025
 Philadelphia, PA 19107                           Nashville, Tennessee 37203
 (215) 399-9255                                   (615) 252-2311
 bkent@lbk-law.com
 Attorneys for Plaintiffs                         R. Scott McCullough, Esquire
                                                  MCNABB, BRAGORGOS, BURGESS &
                                                  SORIN, PLLC
                                                  81 Monroe, Sixth Floor
                                                  Memphis, Tennessee 38103
                                                   (901) 624-0640
                                                  smccullough@mbbslaw.com
                                                  Attorneys for Defendant, C3 Presents, LLC




     Case 3:21-cv-00272 Document 54 Filed 06/14/21 Page 2 of 3 PageID #: 300
                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of June 2021, I electronically filed the foregoing Stipulation with

the Clerk of Court using CM/ECF system, which will send notification of such filing to the following:

 Russell B. Morgan                                     Grace A. Fox
 Jason C. Palmer                                       Robert A. Peal
 Rachel Sodée                                          Mark W. Lenihan
 BRADLEY ARANT                                         SIMS FUNK, PLC
 BOULT CUMMINGS LLP                                    3322 West End Avenue
 1600 Division Street, Suite 700                       Suite 200
 Nashville, Tennessee 37203                            Nashville, TN 37203
                                                       (615) 292-9335
 Scott McCullough                                      Fax: (615) 649-8565
 McNABB, BRAGORGOS,                                    Email: gfox@simsfunk.com
 BURGESS & SORIN, PLLC
 81 Monroe, Sixth Floor                                Kimberly S. Hodde
 Memphis, TN 38103
                                                       HODDE & ASSOCIATES
 Attorneys for Defendant C3 Presents, L.L.C.           40 Music Square East
                                                       Nashville, TN 37203
 Bennett James Wills                                   (615) 242-4200
 Brian T. Boyd
 LAW OFFICE OF BRIAN T. BOYD                           Fax: (615) 242-8115
 214 Overlook Cir.                                     Email: kim.hodde@hoddelaw.com
 Suite 275
 Brentwood, TN 37027                                   Mitchell Schuster
 (615) 861-1936                                        Stacey M. Ashby
 Fax: (615) 523-2595                                   MEISTER, SEELIG & FEIN, LLP
 Email: bennett@boydlegal.com                          125 Park Avenue, 7th Floor
                                                       New York, NY 10017
 Attorneys for Defendant Interactive Giving Fund
                                                       Attorneys for Defendants Lorin Ashton,
 Paige Mills, Esq.                                     Amorphous Music Inc.,
 Ashleigh Karnell, Esq.                                and Bassnectar Touring, Inc.
 BASS, BERRY & SIMS PLC
 150 Third Avenue South, Suite 2800
 Nashville, TN 37201
 615-742-7770
 615-742-0429 fax
 PMills@bassberry.com
 ashleigh.karnell@bassberry.com

 Attorneys for Defendant Red Light Management


                                                      /s/ Phillip Miller
                                                      __________________________
                                                      Phillip Miller #006873




     Case 3:21-cv-00272 Document 54 Filed 06/14/21 Page 3 of 3 PageID #: 301
